Mr. Justice Burroughs delivered the opinion of the Court. On Marché, 1896, appellee commenced this suit before a justice of the peace on the following account: “ Danvers, Illinois, a, a, C. & St. L. Ey. Co., March 13,1896. 1S93. To F. M. Hall, Dr. Nov. 7 and 8. To 30 rods fence (Devalm farm).. .$ 22.50 “ 30 “ ..........19.50 November 8,100 rods fence (Barnard farm).........75.00 1894. Aug. 10. To meadow, pump and fence.............10.00 “ “ manure, hedge, rail fence............15.75 1895. June 25. To kill three male pigs..................10.00 $152.75 ” Upon trial before the justice, appellant did not appear, and judgment was rendered against it for $150 and costs. Appellant appealed from the justice’s judgment to- the Circuit Court of McLean County, where,.upon trial in that court, judgment was rendered for $107.50 and costs; from which judgment appellant brings the case to this court by appeal, and in its brief tiled herein, insists that appellee did not prove a right of recovery for the pigs' killed. Upon examination of the evidence in this record, we are satisfied the proof was sufficient to support the- judgment for the pigs killed. Appellant also in its brief contends that there is no proof that any of the fires complained of were' communicated by any locomotive engine while upon, or passing along the-railroad of appellant. But the record contains ample evidence to sustain the judgment for injury caused by fires' communicated from appellant’s locomotive engine on its. railroad passing through the farms of appellee.' Appellant complains of the instructions given to the jury by the trial court at the request of appellee, but upon examination of these instructions complained of, as they are contained in the record in this case, we fail to find that any of them contain reversible error. Upon the whole record, we think substantial justice has been done in this case to the parties by the judgment rendered herein by the Circuit Court of McLean County, hence we affirm it.